


Exhibit 10.37

 

Tenancy Agreement

 

Classification:

Agreement No.:

 

Landlord: Midelan Corporation

Tenant: Optronics International Corporation

Parking Space Number:

Room Number: Rooms 8 and 12 of Floor 8, Rooms 1, 2, 3, 5, 6, 7, 8, 9, 10, 11,
12, 13, 15, 16 and 17 of

Floor 9 and Rooms 1, 3 and 5 of Floor 10

Rent Period: From January 1, 2009 to December 31, 2009

 

--------------------------------------------------------------------------------


 

Tenancy Agreement

 

Landlord: Midelan Corporation (seal) (hereinafter referred to as “Party A”)

Legal representative: Wang Qing Ting (seal)

 

Tenant: Optronics International Corporation (seal) (hereinafter referred to as
“Party B”)

Legal representative: Dr. Near (seal)

 

In faith whereof, it is agreed between the parties hereto as follows:

 

Article 1    Subject matter of rent

 

Party A shall lease Rooms 8 and 12 of Floor 8, Rooms 1, 2, 3, 5, 6, 7, 8, 9, 10,
11, 12, 13, 15, 16 and 17 of Floor 9 and Rooms 1, 3 and 5 of Floor 10, twenty
rooms in total (hereinafter referred to the “Premises”), at No. 81 Shueili Road,
Hsinchu City on an as is basis to Party B to be used as office. The total area
of the Premises is 1,677.39 Ping including public space. The location of the
said premises is shown in Attached Drawing.

 

Article 2    Rent period

 

The rent period is from January 1, 2009 to December 31, 2009. This agreement
shall be terminated automatically upon the expiration date hereof and shall not
be extended without written consent of Party A.

 

Article 3    Rent

 

1.     The monthly rent shall be One Million Two Hundred Thousand New Taiwan
Dollars (including tax).

 

2.     Party B shall pay the rent for the current month to Party A by check
dated the first day of each month. In case Party B becomes delinquent in the
payment of any rent, Party B shall pay to Party A interest on the monthly rent
at the rate of 1% each day plus a penalty for delay. In case any month rent is
ten days overdue, Party A is entitled to terminate this agreement and
immediately stop water and power supply to the Premises; Party B should not
raise any objection to such action and should vacate the Premises immediately
and pay off all the rent, penalty and other charges due or payable.

 

Article 4    Security deposit

 

1.     The security deposit shall be Three Million Three Hundred Eighteen
Thousand New Taiwan Dollars, which shall be paid by Party B to Party A on the
execution date hereof and returned to Party B without interest after deducting
all the charges due and payable by Party B hereunder on the expiration date
hereof and after Party B has vacated the Premises, restored the Premises to
their former state and changed its registered address.

 

2.     Party B should not request to use the security deposit to offset its rent
during the period of this agreement or create any encumbrance on the receipt of
the security deposit.

 

Article 5    Public space and facilities

 

1.     Public space and facilities include corridors, elevators, stair hall,
toilets, tea room, electric room, air conditioning machine room and etc. Party B
is entitled to pass through and use such facilities, but should not stack any
articles upon or add any equipment to such facilities without authorization or
do any thing that will affect the view or common use of such facilities.

 

--------------------------------------------------------------------------------


 

2.     Party B shall be held responsible for any damages to public space and
facilities due to Party B’s improper use of public space and facilities.

 

3.     Party B is responsible for applying to the Telecommunications Bureau for
connecting line from Party A’s pre-laid pipeline and outlets to its telephones
within the Premises at its own expenses.

 

4.     Party B shall abide by the Regulations of Xujia Economic & Trade Park in
its use of the Premises. Party A is entitled to terminate this agreement in case
Party B breaches the foregoing provision and fails to correct such breach after
being notified or advised by Party A.

 

Article 6    Water and electricity charges, tax and management fee

 

1.     Party B shall pay water, electricity, telephone and utility charges,
business tax and other expenses arising from its use of the Premises during the
period of this agreement.

 

2.     Party A shall pay house tax and rental income tax.

 

3.     Party B shall pay management fee to the Building Management Committee.
The management fee shall be calculated from the date of fitting-out.

 

4.     The management fund shall be One Hundred New Taiwan Dollars per Ping.
Party B shall pay a management fund of One Hundred Sixty Seven Thousand Seven
Hundred Thirty Nine New Taiwan Dollars to the Building Management Committee via
Party A at the execution hereof as working capital for building management. The
said management fund will be returned to Party B without interest after Party B
vacates the Premises upon the expiration of this agreement.

 

Article 7    Decoration and fitting-out

 

1.     In case Party B wants to decorate or fit out the Premises, it shall get
prior written consent of Party A and bear all expenses arising therefrom. Upon
the expiration of this agreement, Party B shall restore the Premises to their
former state without any damages to the Premises. In case Party B fails to
restore the Premises to their former state within ten days after the expiration
of this agreement, Party B agrees that Party A is entitled to restore the
Premises to their former state and Party B shall bear the expenses of
demolishment, waste disposal, clearing and restoration arising therefrom and pay
rent for the days delayed.

 

2.     Definition of former state of the Premises: ceiling: as shown in the
Attached Drawing of Layout of Ceiling Light; wall: original materials of
fireproof partition wall; floor: polished cement floor.

 

3.     Party B shall ensure that its fitting-out materials comply with the
provisions of fire control laws and regulations and obtain fireproof,
[illegible], heat resistance and other relevant certificates and nameplate of
such fitting-out materials issued by competent authorities from the fitting-out
contractor for future reference. Party B shall be held responsible for and hold
Party A harmless against any non-compliance of the fitting-out works of Party B
found by any competent authorities or any damages and losses arising therefrom.

 

Article 8    Restrictions on the use of the Premises

 

In its use of the Premises, Party B shall exercise due care of a good
administrator and shall not do the following businesses or acts:

 

1.     Not to use the Premises as residence or kitchen or do any thing which
will affect the hygiene, security, public order or tranquility.

 

2.     Not to store any prohibited articles or do any illegal business in the
Premises.

 

3.     Not to use excessive electric appliances, install high-voltage electric
apparatus or neon tubes, or alter originally designed electric equipment and
line without authorization.

 

--------------------------------------------------------------------------------


 

4.     Not to conduct any business of, test or store hazardous goods in the
Premises or take any prohibited articles into the Premises.

 

5.     Party B shall not post or hang any advertisement or signboard onto the
exterior wall or inner or outer glasses of the Premises, in order to maintain
the overall beauty of the building.

 

6.     Unless otherwise agreed by Party A, Party B should not underlet, sublet,
transfer, assign or otherwise offer to use the Premises or any part or parts
thereof to any third party, except to its subsidiary or affiliate.

 

Article 9 Compensation

 

Party B shall keep intact the Premises and public facilities and repair or make
compensation for the damages to the Premises or any public facilities caused by
Party B or any of Party B’s affiliates intentionally or due to negligence.

 

Article 10  Return of the Premises

 

1.     Upon the expiration or termination of this agreement, Party B shall
vacate and restore the Premises to their former state and then return the
Premises to Party A after being checked and accepted by Party A. Party B shall
not claim any removal expense, fitting-out expense or any other expenses against
Party A.

 

2.     After the expiration or termination of this agreement, Party B shall
change its registered address.

 

3.     In case Party B’s vehicles still occupy the parking space provided to it
hereunder after the expiration or termination of this agreement, Party A is
entitled to tow such vehicles out of the parking lot. The expenses arising
therefrom shall be deducted from the security deposit and Party A shall not be
responsible for any damages or loss of such vehicles during the period that such
vehicles are towed out of the parking lot.

 

Article 11  Early termination

 

In case any party wishes to terminate this agreement prior to the expiration
date of this agreement, Party B shall notify Party A in writing two months
before the date that this agreement is about to be terminated and
unconditionally allow Party A to deduct half of the security deposit as
withdrawal penalty. Party B still needs to pay all the charges due and carry out
its obligations hereunder before the date that it vacates the Premises. After
Party B returns the Premises in good conditions to Party A, Party A shall pay
back the monthly rent to Party B after deducting all the charges payable by
Party B.

 

Article 12 Breach of this agreement

 

1.     In case Party B breaches any provisions of this agreement, Party A shall
have right to terminate this agreement immediately and confiscate the security
deposit; Party B shall return the Premises to Party A according to the
provisions of Article 10.

 

2.     In case Party B fails to return the Premises after the expiration or
termination of this agreement, Party A is entitled to impose a punitive penalty
on Party A at the amount of three times of original rent from the date of the
expiration or termination of this agreement to the date that Party B completely
vacates the Premises.

 

Article 13  Adjustment of rent

 

Party B agrees that during the period of this agreement, Party A is entitled to
adjust the monthly rent by the end of each year, provided that the range of such
adjustment shall not exceed 10% of the previous monthly rent.

 

--------------------------------------------------------------------------------


 

Article 14  Advance notice of rent period

 

1.     Party B shall notify Party A two months before the expiration date of
this agreement whether it wishes to extend this agreement. In case Party B
wishes to and Party A also agrees to extend this agreement, both parties shall
enter into a new tenancy agreement 15 days before the expiration date of this
agreement.

 

2.     Any notice given under this agreement shall be in writing and delivered
to the address provided herein.

 

Article 15  Both parties shall strictly adhere to this agreement during the rent
period. All disputes arising in connection with this agreement shall be settled
amicably through negotiations. The parties elect the Hsinchu Local Court as the
court of first instance to decide on any question arising here from.

 

Article 16  This agreement is made in two originals, one copy to be held the
parties hereto respectively..

 

Remark: In case Party A intends to lease the Premises to any third party upon
the expiration of this agreement, Party B shall have the priority to lease the
Premises under same conditions provided that the provisions of Article 14 have
been satisfied.

 

--------------------------------------------------------------------------------


 

Party A (Landlord): Midelan Corporation (seal)

Legal representative: Wang Qing Ting (seal)

Unified code: [illegible]

Address: 2 Floor 10, No. 81 Shueili Road, Hsinchu City

Telephone: (03) 5721305

 

Party B (Tenant): Optronics International Corporation (seal)

Legal representative: Dr. Near (seal)

Unified code: 84149792

Address: No. 81 Second Park Road, Hsinchu Science Park

Telephone: (03) 5169222

 

January 1, 2009

 

--------------------------------------------------------------------------------


 

Attached Drawing: Layout of Lights

 

[see source for the drawing]

 

--------------------------------------------------------------------------------

 

List of Indoor Facilities

 

Floor: 8F, Room: 8, 12

 

Note: The amount and position of facilities shall be checked according to this
list when the client leases the Premises and terminates lease of the Premises.

 

1.     Items not to be altered:

a)      Exterior wall and indoor aluminum windows;

b)      Walls and floor of the lobby; and

c)      Indoor security control system and intercom.

 

2.     In case of any alteration to any other facilities, the client shall
submit the drawing to the management office for review and put down related
issues in meeting minutes (which effect shall be equal to the tenancy
agreement).

 

3.     Upon the expiration or termination of the tenancy agreement, the client
shall restore the following equipment to their former position subject to the
finished plan of this project (including internal pipelines of water,
electricity, fire control and communications).

 

4.     A water meter is installed at each of Rooms 5, 7, 10 and 12 of each
floor.

 

5.     Other regulations on construction shall be subject to the Detailed
Rules and Regulations on Fitting-out Works at Xujia Economic & Trade Park.

 

Five facility points are delivered this time (four pages).

 

Received by:

 

--------------------------------------------------------------------------------


 

Xujia Economic & Trade Park

 

One. Fitting-out facilities

 

No.

 

Description of facility

 

Specification

 

Brand

 

Remark

1

 

Aluminum & light steel joist ceilings

 

9*603*603mm (cherry blossom pattern)

 

Jiabao base gypsum board (GB-L)

 

If the indoor partition wall cuts the ceiling, the ceiling should be leveled or
re-constructed when the tenancy is terminated.

2

 

Wall paint

 

Cement paint

 

Hong 450

 

One undercoat and one top coat

3

 

Aluminum windows

 

BUW100# (green powder coating)

 

Yali Curtain

 

Refer to the contract of this project XGH No. 019 for detailed specifications.

4

 

Aluminum window glass

 

5mm green half-reflecting tempered glass

 

Taiwan Glass

 

Gray Dow Corning silicone

5

 

Light steel joist gypsum board

 

4-point Grade A gypsum board

 

Global gypsum board

 

Galvanized framework, 7.5cm wide, space 45cm

 

R8 sound insulating glass wool

 

/

 

Corridor partition wall

6

 

Stainless steel door

 

223*180 (cm) 180º double door (top and bottom bolt)

 

Refer to the remark for details

 

Stainless steel door: material: stainless steel plate #034, door frame 1.5mm
(thickness of steel plate), door leaf 1.5mm (thickness of steel plate), 5mm
tempered transparent glass embedded (refer to XGH No. 031 contract for related
[illegible]) 

 

Two top hinges

 

R510

 

 

One set of horizontal lock

 

WALES 406-26D

 

 

One set of reversible handle (H Type- Copper head)

 

/

 

 

Five facility points are delivered this time (four pages).

 

Received by:

 

--------------------------------------------------------------------------------


 

Xujia Economic & Trade Park

 

Two. Electrical and water supply & drainage facilities

 

No.

 

Description of facility

 

Specification

 

Brand

 

Unit

 

Quantity

 

Remark

 

 

 

 

NFB (no-fuse breaker)

 

125 A/3p

 

Taian

 

PC

 

1

 

Including one set of command control lights for air conditioner

1

 

Master switch box

 

 

 

 

 

 

 

 

 

 

 

 

 

(380V/ 220V)

 

NFB (no-fuse breaker)

 

75 A/3p

 

Taian

 

PC

 

1

 

 

 

 

 

 

NFB (no-fuse breaker)

 

20 A/3p

 

Taian

 

PC

 

1

 

 

 

 

 

 

NFB (no-fuse breaker)

 

20 A/1p

 

Taian

 

PC

 

11

 

 

2

 

Master switch box (190V/ 110V)

 

NFB (no-fuse breaker)
NFB (no-fuse breaker)

 

40 A/3p
20 A/1p

 

Taian
Taian

 

PC
PC

 

1
8

 

 

3

 

Transformer

 

 

 

380V converted into 11V (10KVA)

 

Yudong

 

PC

 

1

 

 

4

 

Light switch

 

 

 

Single break switch

 

International

 

PC

 

6

 

 

5

 

Outlet

 

 

 

Duplex receptacle (grounded)

 

International

 

PC

 

22

 

 

5

 

Light

 

 

 

2 chi * 4 chi (220V)

 

Xuguang

 

PC

 

24

 

 

6

 

Temperature control switch for air conditioner

 

Temperature control three-speed (13*8.5*3.5cm)

 

Xintai

 

PC

 

6

 

 

7

 

Cooling fan (CF)

 

800 minutes /cubic feet (individual 220V 60HZ)

 

Tianji SR

 

Unit

 

2

 

Hidden high static pressure (including SUS defrosting tray)

 

1000 minutes /cubic feet (individual 220V 60HZ)

 

 

 

4

 

8

 

Air outlet for air conditioner

 

60*60cm

 

Qunlong

 

PC

 

12

 

 

9

 

Air inlet for air conditioner

 

60*60cm

 

Qunlong

 

PC

 

6

 

 

10

 

Air supply

 

1 inch

 

South Asia or Pacific

 

Set

 

1

 

One water meter on the top floor (belonging to the water corporation)

11

 

Air drainage

 

2 inches

 

 

 

Set

 

1

 

 

 

Three. Telecommunication facilities

 

No.

 

Description

 

Specification

 

Brand

 

Unit

 

Quantity

 

Remark

1

 

Telecommunication box

 

10 pairs of terminals

 

None

 

Set

 

1

 

Box size: 35*40*10

2

 

Telephone connection box

 

Duplex receptacle (6-42H)

 

Pacific

 

PC

 

13

 

Duplex receptacle * 1; single receptacle *12

 

Five facility points are delivered this time (four pages).

Received by:

 

--------------------------------------------------------------------------------


 

Xujia Economic & Trade Park

 

Four. Fire-fighting facilities

 

No.

 

Description of facility

 

Specification

 

Brand

 

Unit

 

Quantity

 

Remark

1

 

Air exhaust gate

 

220V

 

Shangde

 

Set

 

1

 

Size of exhaust outlet: 120*30 cm

2

 

Manual smoke exhausting device (fire alarm)

 

Indoor embedded type DC240/100mA

 

Meihua (MH-112T)

 

Set

 

1

 

 

3

 

Smoke detector

 

Local photoelectric type

 

Changlong (PHOTO)

 

PC

 

2

 

 

4

 

Differential detector

 

Local

 

Meihua

 

PC

 

3

 

 

5

 

Emergency exit indicator light

 

White lettering on green background 38*14*6cm

 

EL-615

 

PC

 

1

 

220V/ 0.22A, tube FL-10W*2
Battery: 6V/2.3AH

6

 

Emergency light

 

PL-type emergency light

 

Apollo

 

PC

 

2

 

220V/13*1 fluorescent lamp

7

 

Dry chemical fire extinguisher

 

ABC 10 type

 

ABC 10 type

 

PC

 

2

 

Including direction board and hook

8

 

Fire alarm speaker

 

DV-501-5WL grade

 

Risheng

 

PC

 

2

 

Speaker: 8[g281862lc03i001.jpg], 5W/AC, above 100V; volume: above 95Db

9

 

Slowly descending device

 

Mechanical brake type (10kg)

 

Andaxing

 

Set

 

None

 

 

10

 

Slowly descending device indicator light

 

Black lettering on white background 38*14*6cm

 

EL-615

 

PC

 

None

 

220V/ 0.22A, tube FL-10W*2
Battery: 6V/2.3AH

 

Five. Security control facilities (the facilities listed under this item should
not be altered)

 

No.

 

Description of facility

 

Specification

 

Brand

 

Unit

 

Quantity

 

Remark

1

 

Anti-theft imprinter

 

PG-878M-TFO

 

PEGASUS

 

PC

 

1

 

 

2

 

Indoor intercom

 

DH-306

 

Ruiyan

 

PC

 

1

 

 

3

 

Indoor security control system

 

SA-309

 

Ruiyan

 

PC

 

1

 

 

4

 

Ceiling infrared sensor

 

PA-370 (diameter: 11.5cm)

 

PUNIX

 

PC

 

1

 

 

5

 

Pushbutton and single break switch

 

/

 

International

 

Set

 

1

 

 

 

Five facility points are delivered this time (four pages).

Received by:

 

--------------------------------------------------------------------------------

 

Xujia Economic & Trade Park

List of Indoor Facilities

 

Floor: 8F, Room: 1, 2, 3, 5, 6, 7, 8, 9, 10, 11, 12, 13, 15, 16, 17

 

Note: The amount and position of facilities shall be checked according to this
list when the client leases the Premises and terminates lease of the Premises.

 

1.               Items not to be altered:

 

a)                  Exterior wall and indoor aluminum windows;

b)                 Walls and floor of the lobby; and

c)                  Indoor security control system and intercom.

 

2.               In case of any alteration to any other facilities, the client
shall submit the drawing to the management office for review and put down
related issues in meeting minutes (which effect shall be equal to the tenancy
agreement).

 

3.               Upon the expiration or termination of the tenancy agreement,
the client shall restore the following equipment to their former position
subject to the finished plan of this project (including internal pipelines of
water, electricity, fire control and communications).

 

4.               A water meter is installed at each of Rooms 5, 7, 10 and 12 of
each floor.

 

5.               Other regulations on construction shall be subject to the
Detailed Rules and Regulations on Fitting-out Works at Xujia Economic & Trade
Park.

 

Five facility points are delivered this time (four pages).

 

Received by:

 

--------------------------------------------------------------------------------


 

Xujia Economic & Trade Park

 

One. Fitting-out facilities

 

No.

 

Description of facility

 

Specification

 

Brand

 

Remark

1

 

Aluminum & light steel joist ceilings

 

9*603*603mm (cherry blossom pattern)

 

Jiabao base gypsum board (GB-L)

 

If the indoor partition wall cuts the ceiling, the ceiling should be leveled or
re-constructed when the tenancy is terminated.

2

 

Wall paint

 

Cement paint

 

Hong 450

 

One undercoat and one top coat

3

 

Aluminum windows

 

BUW100# (green powder coating)

 

Yali Curtain

 

Refer to the contract of this project XGH No. 019 for detailed specifications.

4

 

Aluminum window glass

 

5mm green half-reflecting tempered glass

 

Taiwan Glass

 

Gray Dow Corning silicone

5

 

Indoor skirting board

 

10cm PVC foam skirting board

 

/

 

 

6

 

Light steel joist gypsum board

 

4-point Grade A gypsum board

 

Global gypsum board

 

Galvanized framework, 7.5cm wide, space 45cm

 

R8 sound insulating glass wool

 

/

 

Corridor partition wall

7

 

Stainless steel door

 

223*180 (cm) 180° double door (top and bottom bolt)

 

Refer to the remark for details

 

Stainless steel door: material: stainless steel plate #034, door frame 1.5mm
(thickness of steel plate), door leaf 1.5mm (thickness of steel plate), 5mm
tempered transparent glass embedded (refer to XGH No. 031 contract for related
[illegible])

 

Two top hinges

 

R510

 

 

One set of horizontal lock

 

WALES 406-26D

 

 

One set of reversible handle (H Type- Copper head)

 

/

 

 

Five facility points are delivered this time (four pages).

 

Received by:

 

--------------------------------------------------------------------------------


 

Xujia Economic & Trade Park

 

Two. Electrical and water supply & drainage facilities

 

No.

 

Description of facility

 

Specification

 

Brand

 

Unit

 

Quantity

 

Remark

1

 

Master switch box

 

NFB (no-fuse breaker)

 

125 A/3p

 

Taian

 

PC

 

1

 

Including one set of command control lights for air conditioner

 

 

(380V/ 220V)

 

NFB (no-fuse breaker)

 

50 A/3p

 

Taian

 

PC

 

1

 

 

 

 

 

 

NFB (no-fuse breaker)

 

20 A/3p

 

Taian

 

PC

 

1

 

 

 

 

 

 

NFB (no-fuse breaker)

 

20 A/1p

 

Taian

 

PC

 

10

 

 

2

 

Master switch box (190V/ 110V)

 

NFB (no-fuse breaker)
NFB (no-fuse breaker)

 

40 A/3p
20 A/1p

 

Taian
Taian

 

PC
PC

 

1
8

 

 

3

 

Transformer

 

 

 

380V converted into 11V (10KVA)

 

Yudong

 

PC

 

1

 

 

4

 

Light switch

 

 

 

Single break switch

 

International

 

PC

 

5

 

 

5

 

Outlet

 

 

 

Duplex receptacle (grounded)

 

International

 

PC

 

17

 

 

5

 

Light

 

 

 

2 chi * 4 chi (220V)

 

Xuguang

 

PC

 

18

 

Total of E, F, M, N and O

6

 

Temperature control switch for air conditioner

 

Temperature control three-speed (13*8.5*3.5cm)

 

Xintai

 

PC

 

4

 

 

7

 

Cooling fan (CF)

 

1400 minutes /cubic feet (individual 220V 60HZ)

 

Tianji SR

 

Unit

 

2

 

Hidden high static pressure (including SUS defrosting tray)

 

1000 minutes /cubic feet (individual 220V 60HZ)

 

2

8

 

Air outlet for air conditioner

 

60*60cm

 

Qunlong

 

PC

 

10

 

 

9

 

Air inlet for air conditioner

 

60*60cm

 

Qunlong

 

PC

 

4

 

 

10

 

Air supply

 

1 inch

 

South Asia or Pacific

 

Set

 

1

 

One water meter on the top floor (belonging to the water corporation)

11

 

Air drainage

 

2 inches

 

 

 

Set

 

1

 

 

 

Three. Telecommunication facilities

 

No.

 

Description

 

Specification

 

Brand

 

Unit

 

Quantity

 

Remark

1

 

Telecommunication box

 

10 pairs of terminals

 

None

 

Set

 

1

 

Box size: 35*40*10

2

 

Telephone connection box

 

Duplex receptacle (6-42H)

 

Pacific

 

PC

 

11

 

 

 

Five facility points are delivered this time (four pages).

Received by:

 

--------------------------------------------------------------------------------


 

Xujia Economic & Trade Park

 

Four. Fire-fighting facilities

 

No.

 

Description of facility

 

Specification

 

Brand

 

Unit

 

Quantity

 

Remark

1

 

Air exhaust gate

 

220V

 

Shangde

 

Set

 

1

 

Size of exhaust outlet: 120*30 cm

2

 

Manual smoke exhausting device (fire alarm)

 

Indoor embedded type DC240/100mA

 

Meihua (MH-112T)

 

Set

 

1

 

 

3

 

Smoke detector

 

Local photoelectric type

 

Changlong (PHOTO)

 

PC

 

2

 

 

4

 

Differential detector

 

Local

 

Meihua

 

PC

 

2

 

 

5

 

Emergency exit indicator light

 

White lettering on green background 38*14*6cm

 

EL-615

 

PC

 

1

 

220V/ 0.22A, tube FL-10W*2

Battery: 6V/2.3AH

6

 

Emergency light

 

PL-type emergency light

 

Apollo

 

PC

 

1

 

220V/13*1 fluorescent lamp

7

 

Dry chemical fire extinguisher

 

ABC 10 type

 

ABC 10 type

 

PC

 

1

 

Including direction board and hook

8

 

Fire alarm speaker

 

DV-501-5WL grade

 

Risheng

 

PC

 

2

 

Speaker: 8[g281862lc05i001.jpg], 5W/AC, above 100V; volume: above 95Db

9

 

Slowly descending device

 

Mechanical brake type (10kg)

 

Andaxing

 

Set

 

None

 

 

10

 

Slowly descending device indicator light

 

Black lettering on white background 38*14*6cm

 

EL-615

 

PC

 

None

 

220V/ 0.22A, tube FL-10W*2
Battery: 6V/2.3AH

 

Five. Security control facilities (the facilities listed under this item should
not be altered)

 

No.

 

Description of facility

 

Specification

 

Brand

 

Unit

 

Quantity

 

Remark

1

 

Anti-theft imprinter

 

PG-878M-TFO

 

PEGASUS

 

PC

 

1

 

 

2

 

Indoor intercom

 

DH-306

 

Ruiyan

 

PC

 

1

 

 

3

 

Indoor security control system

 

SA-309

 

Ruiyan

 

PC

 

1

 

 

4

 

Ceiling infrared sensor

 

PA-370 (diameter: 11.5cm)

 

PUNIX

 

PC

 

1

 

 

5

 

Pushbutton and single break switch

 

/

 

International

 

Set

 

1

 

 

 

Five facility points are delivered this time (four pages).

Received by:

 

--------------------------------------------------------------------------------

 

Xujia Economic & Trade Park

List of Indoor Facilities

 

Floor: 10F, Room: 1, 3, 5

 

Note: The amount and position of facilities shall be checked according to this
list when the client leases the Premises and terminates lease of the Premises.

 

1.               Items not to be altered:

a)                  Exterior wall and indoor aluminum windows;

b)                 Walls and floor of the lobby; and

c)                  Indoor security control system and intercom.

2.               In case of any alteration to any other facilities, the client
shall submit the drawing to the management office for review and put down
related issues in meeting minutes (which effect shall be equal to the tenancy
agreement).

3.               Upon the expiration or termination of the tenancy agreement,
the client shall restore the following equipment to their former position
subject to the finished plan of this project (including internal pipelines of
water, electricity, fire control and communications).

4.               A water meter is installed at each of Rooms 5, 7, 10 and 12 of
each floor.

5.               Other regulations on construction shall be subject to the
Detailed Rules and Regulations on Fitting-out Works at Xujia Economic & Trade
Park.

 

Five facility points are delivered this time (four pages).

 

Received by:

 

--------------------------------------------------------------------------------


 

Xujia Economic & Trade Park

 

One. Fitting-out facilities

 

No.

 

Description of facility

 

Specification

 

Brand

 

Remark

1

 

Aluminum & light steel joist ceilings

 

9*603*603mm (cherry blossom pattern)

 

Jiabao base gypsum board (GB-L)

 

If the indoor partition wall cuts the ceiling, the ceiling should be leveled or
re-constructed when the tenancy is terminated.

2

 

Wall paint

 

Cement paint

 

Hong 450

 

One undercoat and one top coat

3

 

Aluminum windows

 

BUW100# (green powder coating)

 

Yali Curtain

 

Refer to the contract of this project XGH No. 019 for detailed specifications.

4

 

Aluminum window glass

 

5mm green half-reflecting tempered glass

 

Taiwan Glass

 

Gray Dow Corning silicone

5

 

Light steel joist gypsum board

 

4-point Grade A gypsum board
R8 sound insulating glass wool

 

Global gypsum board
/

 

Galvanized framework, 7.5cm wide, space 45cm
Corridor partition wall

6

 

Stainless steel door

 

223*180 (cm) 180° double door (top and bottom bolt)

 

Refer to the remark for details

 

Stainless steel door: material: stainless steel plate #034, door frame 1.5mm
(thickness of steel plate), door leaf 1.5mm (thickness of steel plate), 5mm
tempered transparent glass embedded (refer to XGH No. 031 contract for related
[illegible])

 

Two top hinges

 

R510

 

 

One set of horizontal lock

 

WALES 406-26D

 

 

One set of reversible handle (H Type- Copper head)

 

/

 

 

Five facility points are delivered this time (four pages).

 

Received by:

 

--------------------------------------------------------------------------------


 

Xujia Economic & Trade Park

 

Two. Electrical and water supply & drainage facilities

 

No.

 

Description of facility

 

Specification

 

Brand

 

Unit

 

Quantity

 

Remark

1

 

Master switch box (380V/ 220V)

NFB (no-fuse breaker)

 

125 A/3p

 

Taian

 

PC

 

1

 

Including one set of command control lights for air conditioner

NFB (no-fuse breaker)

 

50 A/3p

 

Taian

 

PC

 

1

 

 

NFB (no-fuse breaker)

 

20 A/3p

 

Taian

 

PC

 

1

 

 

NFB (no-fuse breaker)

 

20 A/1p

 

Taian

 

PC

 

10

 

 

2

 

Master switch box (190V/ 110V)

NFB (no-fuse breaker)

 

40 A/3p

 

Taian

 

PC

 

1

 

 

NFB (no-fuse breaker)

 

20 A/1p

 

Taian

 

PC

 

8

 

 

3

 

Transformer

 

380V converted into 11V (10KVA)

 

Yudong

 

PC

 

1

 

 

4

 

Light switch

 

Single break switch

 

International

 

PC

 

5

 

 

5

 

Outlet

 

Duplex receptacle (grounded)

 

International

 

PC

 

17

 

 

5

 

Light

 

2 chi * 4 chi (220V)

 

Xuguang

 

PC

 

60

 

Total of E, F, M, N and O

6

 

Temperature control switch for air conditioner

 

Temperature control three-speed (13*8.5*3.5cm)

 

Xintai

 

PC

 

4

 

 

7

 

Cooling fan (CF)

 

1400 minutes /cubic feet (individual 220V 60HZ)

 

Tianji SR

 

Unit

 

2

 

Hidden high static pressure (including SUS defrosting tray)

 

1000 minutes /cubic feet (individual 220V 60HZ)

 

 

 

2

 

8

 

Air outlet for air conditioner

 

60*60cm

 

Qunlong

 

PC

 

10

 

 

9

 

Air inlet for air conditioner

 

60*60cm

 

Qunlong

 

PC

 

4

 

 

10

 

Air supply

 

1 inch

 

South Asia or Pacific

 

Set

 

None

 

One water meter on the top floor (belonging to the water corporation)

11

 

Air drainage

 

2 inches

 

 

 

Set

 

None

 

 

 

Three. Telecommunication facilities

 

No.

 

Description

 

Specification

 

Brand

 

Unit

 

Quantity

 

Remark

1

 

Telecommunication box

 

10 pairs of terminals

 

None

 

Set

 

1

 

Box size: 35*40*10

2

 

Telephone connection box

 

Duplex receptacle (6-42H)

 

Pacific

 

PC

 

11

 

 

 

Five facility points are delivered this time (four pages).

Received by:

 

--------------------------------------------------------------------------------


 

Xujia Economic & Trade Park

 

Four. Fire-fighting facilities

 

No.

 

Description of facility

 

Specification

 

Brand

 

Unit

 

Quantity

 

Remark

1

 

Air exhaust gate

 

220V

 

Shangde

 

Set

 

1

 

Size of exhaust outlet: 120*30 cm

2

 

Manual smoke exhausting device (fire alarm)

 

Indoor embedded type DC240/100mA

 

Meihua (MH-112T)

 

Set

 

1

 

 

3

 

Smoke detector

 

Local photoelectric type

 

Changlong (PHOTO)

 

PC

 

2

 

 

4

 

Differential detector

 

Local

 

Meihua

 

PC

 

2

 

 

5

 

Emergency exit indicator light

 

White lettering on green background 38*14*6cm

 

EL-615

 

PC

 

1

 

220V/ 0.22A, tube FL-10W*2
Battery: 6V/2.3AH

6

 

Emergency light

 

PL-type emergency light

 

Apollo

 

PC

 

1

 

220V/13*1 fluorescent lamp

7

 

Dry chemical fire extinguisher

 

ABC 10 type

 

ABC 10 type

 

PC

 

1

 

Including direction board and hook

8

 

Fire alarm speaker

 

DV-501-5WL grade

 

Risheng

 

PC

 

2

 

Speaker: 8[g281862lc07i001.jpg], 5W/AC, above 100V; volume: above 95Db

9

 

Slowly descending device

 

Mechanical brake type (10kg)

 

Andaxing

 

Set

 

None

 

 

10

 

Slowly descending device indicator light

 

Black lettering on white background 38*14*6cm

 

EL-615

 

PC

 

None

 

220V/ 0.22A, tube FL-10W*2
Battery: 6V/2.3AH

 

Five. Security control facilities (the facilities listed under this item should
not be altered)

 

No.

 

Description of facility

 

Specification

 

Brand

 

Unit

 

Quantity

 

Remark

1

 

Anti-theft imprinter

 

PG-878M-TFO

 

PEGASUS

 

PC

 

1

 

 

2

 

Indoor intercom

 

DH-306

 

Ruiyan

 

PC

 

1

 

 

3

 

Indoor security control system

 

SA-309

 

Ruiyan

 

PC

 

1

 

 

4

 

Ceiling infrared sensor

 

PA-370 (diameter: 11.5cm)

 

PUNIX

 

PC

 

1

 

 

5

 

Pushbutton and single break switch

 

/

 

International

 

Set

 

1

 

 

 

Five facility points are delivered this time (four pages).

Received by:

 

--------------------------------------------------------------------------------
